        Case 3:20-cv-04176-SK Document 27 Filed 11/20/20 Page 1 of 2




 1   Michael J. Korda (California Bar No. 88572)
     KRAW LAW GROUP, APC
 2   605 Ellis Street, Suite 200
     Mountain View, California 94043
 3
     Telephone: 650-314-7800
 4   Facsimile: 650-314-7899
     mkorda@kraw.com
 5
     Attorneys for Plaintiff:
 6   Douglas Coates
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
      DOUGLAS COATES, An Individual,                    Case No.: 3:20-CV-04176-SK
12
                                                        STIPULATION OF DISMISSAL WITH
13                        Plaintiff,                    PREJUDICE PURSUANT TO FRCP 41(a)
14             v.
15
16    ATIEVA USA, INC. SEVERANCE
      BENEFIT PLAN,
17
                          Defendant.
18
19
20
21            By and through their undersigned counsel, Plaintiff Douglas Coates (“Plaintiff”), and

22   Defendant Atieva USA, Inc. Severance Benefit Plan (“Defendant”) do hereby stipulate that

23   this entire action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

24   41(a).

25
26    DATED: November 20, 2020                         KRAW LAW GROUP APC

27                                                     By /s/ Michael J. Korda
                                                       Michael Korda
28                                                     Counsel for Plaintiff

               STIP. OF DISMISSAL WITH PREJUDICE PURSUANT TO FRCP 41(A)- 1
                                   CASE NO.: 3:20-CV-04176-SK
       Case 3:20-cv-04176-SK Document 27 Filed 11/20/20 Page 2 of 2




                                                    Douglas Coates
 1
 2
                                                    SHUMAN SNYDER LLP
 3
                                                    By /s/ J. Robert Shuman, Jr.
 4                                                  J. Robert Shuman, Jr.
 5                                                  Counsel for Defendant Atieva
                                                    USA, Inc. Severance Benefit Plan
 6
 7
 8
                                          ATTESTATION
 9
10         I, Michael J. Korda, attest that the Counsel for defendant Atieva USA, Inc. Severance

11   Benefit Plan, has read and approved the foregoing STIPULATION OF DISMISSAL WITH

12   PREJUDICE PURSUANT TO FRCP 41(a) and has consented to its filing in this action.

13
14   DATED: NOVEMBER 20, 2020                   KRAW LAW GROUP, APC

15
                                                       BY: /s/ Michael J. Korda
16                                                     MICHAEL J. KORDA
17                                                     Counsel for Plaintiff
                                                       Douglas Coates
18
19
20
21
22
23
24
25
26
27
28
             STIP. OF DISMISSAL WITH PREJUDICE PURSUANT TO FRCP 41(A)- 1
                                CASE NO.: 3:20-CV-04176-SK
